Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,062,567 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “controlling a probability of the feature game being initiated based at least in part on the player selection, wherein the probability of the feature game being initiated corresponds to the current feature game trigger probability state if the player selection has a first characteristic, and wherein the probability of the feature game being initiated corresponds to the highest feature game trigger probability state if the player selection has a second characteristic” and add the followings “based at least in part on the player selection, controlling a probability of the feature game being initiated as part of managing return to player (“RTP”) depending on the player selection, wherein the probability of the feature game being initiated corresponds to the current feature game trigger probability state if the player selection has a first characteristic, and wherein the probability of the feature game being initiated corresponds to the highest feature game trigger probability state if the player selection has a second characteristic.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/359,002
US Patent Number: 11,055,965 B2
A gaming machine, comprising:
A gaming machine, comprising:
a player interface;
a player interface;
a display device;
a display device;
a memory device;
a memory device;
a processor that executes instructions stored in the memory device, wherein execution of the instructions causes the processor to at least:
a processor that executes instructions stored in the memory device, wherein execution of the instructions causes the processor to at least:
initiate a play of a game in response to input received from the player interface;
initiate a play of a game in response to input received from the player interface;

during the play of the base game:
display a plurality of symbols at a plurality of display positions of the display device;
display a plurality of symbols at a plurality of display positions of the display device; and
in response to determining that the plurality of symbols includes a first instance of a prize symbol with a first directional component, propagate the first instance of the prize symbol in a first direction indicated by the first directional component, wherein propagation of the first instance of the prize symbol displays one or more additional instances of the prize symbol at one or more first additional display positions in the first direction from the first instance of the prize symbol;

determine a prize value for each of the one or more additional instances of the prize symbol; and

present, via the display device, an award based, at least in part, on a prize value associated with the first instance of the prize symbol and the prize values associated with the one or more additional instances of the prize symbol.


trigger a play of a feature game in response to the first plurality of symbols including at least a threshold number of instances of a feature trigger symbol; during the play of the feature game:

hold the instances of the feature trigger symbol that triggered the play of the feature game at a plurality of feature game display positions on the display device; 

display a second plurality of symbols at the plurality of feature game display positions that are without the feature trigger symbol; and

 in response to a feature trigger symbol having a directional component being displayed at, at least one of the plurality of feature game display positions, replace symbols at a subset of feature game display positions with at least one feature trigger symbol; and

increase a credit balance of the gaming machine based, at least in part, on each instance of the feature trigger symbol in the plurality of feature game display positions.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715